DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella et al. ("Mazzarella" US 20170099455), and further in view of Gonsalves et al. (“Gonsalves” US 20110319117), Yegorin et al. (“Yegorin” US 20200145358), Kusens et al. (“Kusens” US 20190206218).

Regarding claim 1, Mazzarella teaches a method of providing relevant video content to members of a communication group, the method comprising:
detecting, at an electronic computing device [i.e. VMS system], a triggering event [i.e. event of interest] to provide video content [i.e. video feed] to a plurality of members of a communication group [i.e. talk group]; [Mazzarella – Para 0097: discloses an operator may observe or detect an event of interest, such as an emergency situation, captured by the video feed and activate the embedded PTT control component to communicate with an associated talk group regarding the observed event of interest. Para 0004: discloses prior art video management software (VMS) systems typically enable a control operator to monitor one or more video streams provided by networked video surveillance cameras via a VMS graphical user interface (GUI).]
responsive to detecting the triggering event, assigning, at the electronic computing device, a reviewer rank to each one of the plurality of members of the communication group based on a user context associated with the respective members; [Mazzarella – Para 0074: discloses remote commands of respective users may be prioritized based on one or more attributes assigned to users. For example, it may be more beneficial for an operator using PTT mobile device 120C that is within proximity of, for example, video camera 110B to be given higher control priority than another operator that is not within proximity of video camera 110B.  Examiner notes: depending upon the event and the attributes, a different user may be selected]
selecting, at the electronic computing device, from the plurality of members, a member with the assigned reviewer rank higher than the respectively assigned reviewer ranks of other members; [Mazzarella – Para 0074: discloses remote commands of respective users may be prioritized based on one or more attributes assigned to users. For example, it may be more beneficial for an operator using PTT mobile device 120C that is within proximity of, for example, video camera 110B to be given higher control priority than another operator that is not within proximity of video camera 110B.  Examiner notes: depending upon the event and the attributes, a different user may be selected]
transmitting, at the electronic computing device, to a communication device associated with the selected member with the assigned reviewer rank higher than the respectively assigned reviewer ranks of other members, [Mazzarella – Para 0055: discloses Permissions module 204 may assign attributes to users, such as field personnel and operators, using PTT mobile devices 120 or monitoring device 124. An assigned attribute of a user may include any of the following: an identity, a job title, one or more talk groups, position, one or more group, one or more task, one or more video camera, one or more agency or group affiliations, one or more 
providing, at the electronic computing device, the video content to the plurality of members associated with the communication group [Mazzarella – Para 0035: discloses PTT clients may also enable transmission and receipt of real time voice communications, video streams, files, text, and other data resources between and among users who are members of a talk group.]
Mazzarella teaches a providing video content to a communication group, but does not explicitly teach a communication group participating in an existing group call established between communication devices of the members;
Mazzarella teaches assigning a reviewer rank based on user context, but does not explicitly teach a correlation between the video content and user context associated with the respective members;
Mazzarella does not explicitly teach a notification requesting permission to interrupt the existing group call and provide the video content to the plurality of members of the communication group, the notification including the video content and an indication to the selected member to review the video content and determine whether the video content is relevant for the members of the communication group; and
responsive to receiving permission from the communication device associated with the selected member to interrupt the existing group call, via the existing group call by interrupting the existing group call established between the communication devices of the members.

However, Gonsalves teaches a communication group participating in an existing group call established between communication devices of the members; [Gonsalves – Para 0037: teaches A process 601 of operating a user system begins at step 605 in which the user system obtains a notification relating to access information that may be used to join an existing dynamic group call]
a notification requesting permission to interrupt the existing group call and provide the video content to the plurality of members of the communication group, [Gonsalves – Para 0037-0039, Fig. 6: teaches A process 601 of operating a user system begins at step 605 in which the user system obtains a notification relating to access information that may be used to join an existing dynamic group call.  Wherein After the user system communicates with the RCS, a determination is made in step 613 as to whether the user system has been accepted into, or granted access to, the dynamic group call]
responsive to receiving permission from the communication device associated with the selected member to interrupt the existing group call, via the existing group call by interrupting the existing group call established between the communication devices of the members.  [Gonsalves – Para 0037-0039, Fig. 6: teaches a process 601 of operating a user system begins at step 605 in which the user system obtains a notification relating to access information that may be used to join an existing dynamic group call.  Wherein After the user system communicates with the 
Mazzarella and Gonsalves are analogous in the art because they are from the same field of dynamic group calls [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarella’s providing content to communication groups in view of Gonsalves to interrupting group calls for the reasons of improving content delivery by allowing the system to join an existing group.
Mazzarella and Gonsalves teaches assigning a reviewer rank based on user context, but does not explicitly teach a correlation between the video content and user context associated with the respective members;
the notification including the video content and an indication to the selected member to review the video content and determine whether the video content is relevant for the members of the communication group; and 

However, Yegorin teaches a correlation between the video content and user context associated with the respective members; [Yegorin – Para 0030: teaches Users in the subset of users of collaboration application 104 included in one or more of the dynamic notification groups 112 can be determined to have relevance to the content 108 distributed from user device 102 based on numerous factors such as, but not limited to, geographic location, time zone, job role, job responsibility, job hierarchy, address, availability (e.g., online, offline, etc.), and/or other factors that can be 
Mazzarella, Gonsalves, and Yegorin are analogous in the art because they are from the same field of collaboration applications [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarella and Gonsalves’ assigning reviewer ranks in view of Yegorin to content correlation for the reasons of improving relevancy by determining the relation between the video content and the job role or rank.
Mazzarella, Gonsalves, and Yegorin do not explicitly teach the notification including the video content and an indication to the selected member to review the video content and determine whether the video content is relevant for the members of the communication group; and

However, Kusens teaches the notification including the video content and an indication to the selected member to review the video content and determine whether the video content is relevant for the members of the communication group; and [Kusens – Para 0003: discloses The images of the object or patent safety event are communicated to a central video monitoring system and a user may be prompted to confirm if the object requires learning or a patient safety event occurred (or to identify the object or patient safety event so a patient safety learning system learns continuously).]
Mazzarella, Gonsalves, Yegorin, and Kusens are analogous in the art because they are from the same field of monitoring content [abstract].  It would have been 

Regarding claim 10, Mazzarella, Gonsalves, Yegorin, and Kusens teaches the method of claim 1, wherein detecting the triggering event composes:
receiving, at the electronic computing device, an instruction from a computer aided dispatch server to provide the video content to the communication group. [Mazzarella – Para 0082: discloses a PTT client on mobile device 120 and providing one or more of VMS GUI of FIGS. 3 and 4A-C may enable an operator of the PTT client to select one or more video camera view feeds displayed and transmit or direct video camera feeds to other PTT clients within the active talk group.]

Regarding claim 12, Mazzarella, Gonsalves, Yegorin, and Kusens teaches The method of claim 1, wherein when a response received from the communication device indicates that the selected member with the assigned reviewer rank higher than the respectively assigned reviewer ranks of other members has declined to provide the permission, the method further comprising: [Gonsalves – Para 0037-0039, Fig. 6: teaches A process 601 of operating a user system begins at step 605 in which the user system obtains a notification relating to access information that may be used to join an existing dynamic group call.  Wherein After the user system communicates with the RCS, a determination is made in step 613 as to whether the user system has been accepted into, or granted access to, the dynamic group call]
determining, at the electronic computing device, that the response includes additional information identifying a reason for the member's determination that the video is not relevant to the communication group; and [Kusens – Para 0035: discloses If the user indicates that an object requires learning or that a patient safety event occurred, the user may be prompted, as shown at step 516, to indicate parameters of the object or the type of patient safety event. This information, along with the data (which may include a recording prior (using data buffering), during, and after the object or patient safety event was detected), is communicated to a patient safety learning system 518.]
updating, at the electronic computing device, a video analytics engine associated with the electronic computing device using the information included in the response. [Kusens – Para 0022: discloses The patient safety learning system 110 analyzes the data (i.e., the video and depth data captured by the sensor 104) and stores new or modified issues, patterns, and the like that can be used to detect an object or patient safety event in database 112. This automated learning process enhances the safety issue recognition capabilities of the system and reduces false alerts.  Fig. 2: suggests a confirmation of whether a safety event has occurred (step 212).  Para 0027: discloses The patient safety learning system 214 incorporates the response by the user so the object or patient safety event can be learned and stored in database 216. This semi-automated learning process enhances the safety issue recognition capabilities of the system and reduces false alerts.]

The method of claim 1, wherein the video content further includes annotations highlighting one or more of person, object, or identity of interest that are identified from the video content. [Kusens – Para 0031: discloses The view includes skeletal figures, which may be identified by central video monitoring system, and used to track or " lock on to" a patient. Although skeletal figures are shown in FIG. 3, alternate image analysis could be used, including, without limitation, blob recognition, bounding boxes, person masks, and facial recognition or object recognition.]

Regarding Device claim 16, claim(s) 16 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 1. Therefore, claim(s) 16 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.
[To note: Mazzarella - Para 0028: discloses a device having a processor and memory.  Mazzarella – Para 0047: discloses a VMS application that provides a VMS GUI or PTT communication interface to operators or field personnel]

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella, Gonsalves, Yegorin, and Kusens as applied to claim 3 above, and further in view of Li et al. ("Li" US 7472197).

Regarding claim 4, Mazzarella, Gonsalves, Yegorin, and Kusens do not explicitly teach claim 4.  However, Li teaches the method of claim 1, further comprising:
causing the electronic computing device to leave the existing group call after transmitting the video content to the plurality of members. [Li – Col 3, Line 29-31: discloses the stream ends (entry point A) and a leave multicast group command is issued 208.]
Mazzarella, Gonsalves, Yegorin, Kusens, and Li are analogous in the art because they are from the same field of multicast streaming [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarella, Gonsalves, Yegorin, and Kusens in view of Li to multicast commands for the reasons of exiting group when the stream has ended.

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella, Gonsalves, Yegorin, and Kusens as applied to claim 1 above, and further in view of Laska et al. ("Laska" US 20160004390).

Regarding claim 5, Mazzarella, Gonsalves, Yegorin, and Kusens do not explicitly teach claim 5.  However, Laska teaches the method of claim 1, wherein responsive to providing the video content to the members of the communication group, the method comprising:
receiving, at the electronic computing device, a response from one of the members the communication group, the response requesting to provide an updated video content corresponding to a time frame during which a person, object, or entity of interest has been first detected in the video content; and 
transmitting, at the electronic computing device, to a communication device associated with the one of the members of the communication group, updated video content corresponding to the time frame during which the person, object, or entity of interest has been first detected in the video content. [Laska – Claim 1: discloses in response to the second user input, causing generation of a time-lapse video clip of the selected portion of the event timeline; and displaying the time-lapse video clip of the selected portion of the event timeline]
Mazzarella, Gonsalves, Yegorin, Kusens, and Laska are analogous in the art because they are from the same field of detecting events [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarella, Gonsalves, Yegorin, and Kusens in view of Laska to user requests for the reasons of providing updated content to the members of the group.

Regarding Device claim 19, claim(s) 19 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 5. Therefore, claim(s) 19 is/are subject to rejections under the same rationale as applied hereinabove for claim 5.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella, Gonsalves, Yegorin, and Kusens as applied to claim 6 above, and further in view of Trabelsi et al. ("Trabelsi" US 20170243244).

Regarding claim 7, Mazzarella, Gonsalves, Yegorin, and Kusens teaches the method of claim 1, wherein assigning further comprises:
selecting a plurality of user context parameters associated with the user context; [Mazzarella – Para 0055: discloses database 115 may store associations between video camera ID 309 and one or more attributes such that a user having at least one of the one or more attributes may have permission to access video camera 110 designated by video camera ID 309.  Therefore, a user may have more than one attribute associated with them.]
Mazzarella, Gonsalves, Yegorin, and Kusens do not explicitly teach assigning a weight to each of the user context parameters according to a level of correlation between the video content and respective user context parameters associated with the user context; and
calculating a total weight that is sum of respective weights assigned to each of the user context parameters,
wherein a member with highest reviewer rank has a total weight that is higher than respective total weights of the other members.

However, Trabelsi teaches assigning a weight to each of the user context parameters according to a level of correlation between the video content and respective user context parameters associated with the user context; and [Trabelsi – Para 0023: discloses The levels of matching may be calculated by applying a semantic similarity/distance function between each taste of a user's taste profile and 
calculating a total weight that is sum of respective weights assigned to each of the user context parameters, [Trabelsi – Para 0023: discloses The levels of matching may be calculated by applying a semantic similarity/distance function between each taste of a user's taste profile and the tastes selected as the attributes of the content item (e.g. the advertised title), the function may take into account, at least: the confidence level of each taste, weights for different types of content categories]
wherein a member with highest reviewer rank has a total weight that is higher than respective total weights of the other members. [Trabelsi – Para 0170: discloses a process for ranking users/pool-members by their taste-compatibility with a content item]
Mazzarella, Gonsalves, Yegorin, Kusens, and Trabelsi are analogous in the art because they are from the same field of content distribution [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarella, Gonsalves, Yegorin, and Kusens in view of Trabelsi to calculating weight of parameters for the reasons of determining the rank of the members of the group.

Claims 8, 9, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella, Gonsalves, Yegorin, and Kusens as applied to claim 1 above, and further in view of Ashoori et al. ("Ashoori" US 20190243917).

Regarding claim 8, Mazzarella, Gonsalves, Yegorin, and Kusens do not explicitly teach claim 8.  However, Ashoori teaches the method of claim 1, wherein assigning comprises:
monitoring conversations exchanged within the existing group call between the members of the communication group; and [Ashoori – Para 0054: discloses The process of detecting message/input exchanges between participants 110-116, extracting key terms/phrases from the messages/inputs to form nodes and edges in the provenance graph 100, and associating the key terms/phrase nodes with sources, targets, and timestamps, among other attributes]
assigning the reviewer rank to each one of the members based on a correlation between the video content and the user context identified from the conversations associated with the respective members. [Ashoori – Para 0063: discloses The ranking/scores of the various participants 110-116 may be determined using various characteristics of the participants 110-116 themselves, again examples of which may be role within the conversation, role within the organization, demographic information, location information, or the like.]
Mazzarella, Gonsalves, Yegorin, Kusens, and Ashoori are analogous in the art because they are from the same field of group conversation [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarella, Gonsalves, Yegorin, and Kusens in view of Ashoori to monitoring conversations for the reasons of further determining the rank of the members.

Regarding claim 9, Mazzarella, Gonsalves, Yegorin, and Kusens teaches the method of claim 1, wherein detecting the triggering event composes:
receiving, at the electronic computing device, the video content from a camera; [Mazzarella – Fig. 6: suggests monitoring a plurality of video feeds provided by corresponding video cameras]
processing, at the electronic computing device, using a video analytics engine, the video content to identify one or more of person, object, or entity of interest from the video content; [Kusens – Abstract: discloses A patient safety learning system analyzes the data and incorporates the user response to enhance safety issue recognition capabilities of the system and reduce false alerts.]
determining that the video content is potentially relevant for the communication group. [Mazzarella – Para 0074: discloses remote commands of respective users may be prioritized based on one or more attributes assigned to users. For example, it may be more beneficial for an operator using PTT mobile device 120C that is within proximity of, for example, video camera 110B to be given higher control priority than another operator that is not within proximity of video camera 110B.  Therefore, depending upon the event and the attributes, a different user may be selected because of relevance to event]
Mazzarella, Gonsalves, Yegorin, and Kusens do not explicitly teach monitoring, at the electronic computing device, using a natural language processing engine, conversations exchanged within the existing group call between the members of the communication group;
determining, at the electronic computing device, that the conversations exchanged within the existing group call are related to the one or more of person, object, or entity of interest identified from the video content; and

However, Ashoori teaches monitoring, at the electronic computing device, using a natural language processing engine, conversations exchanged within the existing group call between the members of the communication group; [Ashoori – Para 0018: discloses The identification of terms spoken may make use of any speech recognition and/or natural language processing mechanism that is generally known, or later developed, that has the capability of converting speech to text and then analyzing the text to identify key terms/phrases, or taking text as an input and identifying key terms/phrases.]
determining, at the electronic computing device, that the conversations exchanged within the existing group call are related to the one or more of person, object, or entity of interest identified from the video content; and [Ashoori – Para 0054: discloses The process of detecting message/input exchanges between participants 110-116, extracting key terms/phrases from the messages/inputs to form nodes and edges in the provenance graph 100, and associating the key terms/phrase nodes with sources, targets, and timestamps, among other attributes, may be continued throughout the duration of the conversation]
In addition, the rationale of claim 8 is used for these limitations.

the method of claim 1, wherein the user context includes information selected from the group consisting of:
a location of the member; [Mazzarella – Para 0055: discloses In addition to the listed attributes, permissions module 204 may, for example, assign video camera 110A a proximity attribute that indicates a distance or communication range from video camera 110A. Therefore, database 115 may store associations between video camera ID 309 and one or more attributes such that a user having at least one of the one or more attributes may have permission to access video camera 110 designated by video camera ID 309.  Therefore, the member’s location must be known to determine the proximity)]
an agency to which the member is affiliated;
rank, experience, role, skill level, or knowledge level of the member; [Mazzarella – Para 0055: discloses An assigned attribute of a user may include any of the following: an identity, a job title, one or more talk groups, position, one or more group, one or more task, one or more video camera, one or more agency or group affiliations, one or more access privilege status, or one or more priority settings.]
sensor data associated with the member; and [Mazzarella – Para 0051: discloses Additional examples of rules or parameters include associated sensor information alerts, visual or electronic distress signals, or detected beacon activation.]
Mazzarella, Gonsalves, Yegorin, and Kusens do not explicitly teach conversations or actions associated with the member;
an incident associated with the member.

However, Ashoori teaches conversations or actions associated with the member; [Ashoori – Para 0054: discloses The process of detecting message/input exchanges between participants 110-116, extracting key terms/phrases from the messages/inputs to form nodes and edges in the provenance graph 100, and associating the key terms/phrase nodes with sources, targets, and timestamps, among other attributes, may be continued throughout the duration of the conversation]
an incident associated with the member. [Ashoori – Para 0109: discloses a calendar application may be accessed to obtain some of this information, e.g., calendar events may be scheduled that specify topics, participants, timing, and location information.]
In addition, the rationale of claim 8 is used for claim 15.

Regarding Device claim 20, claim(s) 20 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 9. Therefore, claim(s) 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 9.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella, Gonsalves, Yegorin, and Kusens as applied to claim 1 above, and further in view of Ayloo ("Ayloo" US 20090292722).

the method of claim 1, wherein when no response to the notification is received from the communication device, the method further comprising:
transmitting, at the electronic computing device, to a communication device associated with the member with the next highest reviewer rank, a request for permission to interrupt the existing group call and provide the video content to each of the members of the communication group; and [Gonsalves – Para 0037-0039, Fig. 6: teaches A process 601 of operating a user system begins at step 605 in which the user system obtains a notification relating to access information that may be used to join an existing dynamic group call.  Wherein After the user system communicates with the RCS, a determination is made in step 613 as to whether the user system has been accepted into, or granted access to, the dynamic group call]
Mazzarella, Gonsalves, Yegorin, and Kusens do not explicitly teach selecting, at the electronic computing, from the plurality of members, a member with next highest reviewer rank;
repeating, at the electronic computing device, the steps of selecting a member with the next highest reviewer rank and transmitting the request until a permission is received or the notification is transmitted to each of the plurality of members of the communication group.

However, Ayloo teaches selecting, at the electronic computing, from the plurality of members, a member with next highest reviewer rank; [Ayloo – Para 0041: discloses more highly ranked users would be first selected for an availability 
repeating, at the electronic computing device, the steps of selecting a member with the next highest reviewer rank and transmitting the request until a permission is received or the notification is transmitted to each of the plurality of members of the communication group. [Ayloo – Para 0041: discloses more highly ranked users would be first selected for an availability determination 320, and if such user or users were unavailable, then, a next user or users in rank order may be selected and the availability determination 320 repeated]
Mazzarella, Gonsalves, Yegorin, Kusens, and Ayloo are analogous in the art because they are from the same field of ranking determinations [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarella, Gonsalves, Yegorin, and Kusens in view of Ayloo to transmission requests for the reasons of requesting responses from available users based on rankings.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella, Gonsalves, Yegorin, and Kusens as applied to claim 1 above, and further in view of Espinosa et al. (“Espinosa” US 20150347769).

Regarding claim 13, Mazzarella, Gonsalves, Yegorin, and Kusens do not explicitly teach claim 13.  However, Espinosa teaches the method of claim 1, wherein the notification is transmitted via a private call to the communication device associated with the selected member with the assigned reviewer rank higher than the respectively assigned reviewer ranks of other members. [Espinosa – Para 0073: discloses an authorization request can be transmitted as any type of message known in the art. For example, an authorization request can be transmitted as a push notification, instant message, e-mail, phone call, text message, etc.]
Mazzarella, Gonsalves, Yegorin, Kusens, and Espinosa are analogous in the art because they are from the same field of accessing content items [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarella, Gonsalves, Yegorin, and Kusens’ authorization requests in view of Espinosa to request types for the reasons of being able to confirm authorization by different types of communication in case the request is for urgent reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604.  The examiner can normally be reached on 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAYCEE IMPERIAL/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426